dy

 

in he United States iste wet Court
‘For Ihe Westen District of New Yor

A

Ecic Perez ¥ 0281176 Writ of HABEAS CoRPUS
ror FF OSC (
oe ett wis
Wulie Wolcott, me) Act, NO
| Orleans Superiatendent
Respondent,

PLEASE TAKE NOTICE,

| LT, ERIC PEREZ is the plaintiff
Who is loringin forth this wert of Habeas Corpus
under 16 USCA 9741 ©) due to my Cul Ceytt orison
conditions and confinement. T+ itselF is counter
constitutional and creates sudden imminent deri |
to mu safety due +o the respiratory disease called
Coronavirus Disease 9019 (Covrp - 1) ‘To inform
You , LT aman fmerican suffecing from a severe

respiratory disease, Asthma. Tn 90l7 T was
examined at Erie County Medical Center for
les Lung Wealth assessment where the results
show Ha) lungs +0 loe in Pcor heath , aswell as

Fonckonina 20 Yeats older Han the ane Tam. Ln

October of 901% T tansm+ted a severe case

bea
Case 6:20-cv-06294-CJS Document 1 Filed 05/06/20 Page 2 of 36

OT Preumonia. wohetie Je sofbered bean Complications
From cai ao |oy4 degree Fever to havine my
ett lung Filled 90 percertt with Fluid. Sue to
my Vulnerability of comractin g COVID-19 where
LL Wold be at ou Very higin risk of suf fering Crom
tne most seyere Symptoms , lncludiag deat due
to my respiratory illness, Cemaiaing, in prison
during this pandemic Would indeed “suffer me
par Houlary Grave danger. Therefore _, Tt the
plautift submit and File Hris “emergency motion
for release Grom custody due to the notiona!
emergency and worldwide pandemic caused loy
Coronavirus Aisease 2019 and “DECLARES"
Limmediate release From custody reducing
sentence to time secved, and have mY Supervised
post release tecemok S years be Commenced
immediately due to the netiona| emergency

aad worldwide Pandemic caused loy the,
(espiratory disease , COVED 14.

COVID (9 Factual Background

—

oe Eric Pever #* O8B1MNG who is the dlainhFF
| lorinas to Hhe court the follow' ng .

2 Covlh - 19 hes caused a gleloal pandemic anc
pulolic healt emergency. According to the Worle
UY

fy if \
Case 6:20-cv-06294-CJS Document1 Filed 05/06/20 Page 3 of 36

| Health Organization on Roc | (0, FO@O “+there
were over |1.Sm confirmed cases of COVID -19
worldwide with well aver_40,000 confirmed

deaths Spannia aeross 213 countries anol
territories Nave een impacteal ;

|S. Feople wit respiratory illnesses are the
most vulnerable to COVI - IQ,

, Accarding +o recett resol ts the Westen
NM. areas suchas ERLE, ORLEANS, ancl MONROE
comty has Con Ficmed coses as such *

(ayeCkIeE- . . over Dbce

(b) ORLEANS + over 70

(c) MONROE : over 1000

5S. As of Aol 1.2090, a total of 32 cortectione!
officers oct Fiye state Prisons ta the “ GLOW”
fegicn ore vedec qu aramine Ave to pctenta| Couth -|
exposure while four have exactly testect posrhye For
the virus, One officer from ORLEANS CE. (5
Wosprtalized and on a veutaletor. Thets according
to Mack Delucgomaster, Westen Vice Powder
Lok the New Mork Stete Correctional Officer
boenevalevit association, the union thet represeats
_cartechional officers ta the state.

S ee (6
Case 6:20-cv-06294-CJS Document 1 Filed 05/06/20 Page 4 of 36

G- Orleans Corrector, | Facility had _I4 oostef
work , under quorantine the most in the “Clow”
tagion. According to beccs, UGT of the
AGeacies have aloo Po O00 employees wits
confirmed cases co COVED -Iq.

i. One Cujilnen DOCCs employee has died From
she i(Iness as well as four porolee's there are
a\so +wo inmates whe are susvected to have died
of COVID - 19% acconing to a Cae =o kes Perso)
aswellas Delargomaster stating “its an uphill]
laosttle +O ger the State of load with implement ng
social Aistanc ing ond elevated hygine MLAS OSL
whin prisod walls.

&. Ut has also loeen reporrea the OS. tallies
lnclude at HCO Goo plus, contrmed “Cases oF
COvIp -\9. Over all, New Yerk Stete has
JC0;600 plus f eported cases of COVID - 19. Over
O0k hove clied From the COWS - IA virus Wout
Wi de.

9. U, the plaohFt declaces the itergathion of
Mee comfeneat Ss preceat UALgue challenges Pec
comtro|_of COUDDS - 19 transmession agnongst One
in Orson.

U of 14
Case 6:20-cv-06294-CJS Document1 Filed 05/06/20 Page 5 of 36

to. March 1-13 2020 State ack Federa| 4op
executwe “Declared asterte f Emergency forall
New York State lated CovEs-q cases [ExibitA.
Fresdet Troma], and LExilort B Ardrew Cuomo, WAS
(Govemor_} with Foes in NNS YWward to # |,000
imposed For violation of STATE and FENERAL

idist ancing mandates.

LU. On the IA oF Roc 2020 NNS. Coverrof
| implemented another executye order mandating Hhact
a\\_citgens of the state of NX. to wear face masks
whileta pululic +0 prevent the spread of COVIb- 19.

p lanth FF Foctuo ConPtrement

a U0 the plainhFf is housed Ma medium _
Secor te Fac Lty ( lorack -like dorm (tory sleeping
quacters ) Sleeping less Hon S Feet from each
neig\oor Ina darmitory with davlole dunked _prisianers.
Lving in Me dorm Mores, tt is impossible +6
pracnce Social distancing because of the fellowine 2
im Sao s my housing Oe a prisiohers share.
showers , toilets and Sinks which ore within taches
Or eachother, “the common area hele tye T's
toasters hat pot, ard _mictoune are all placed ie
the common area makina soa distancing imaossilole
to be sake Fom the risk of contact,

(b) The Mrsihets and L are made to dine

5 of \4
Case 6:20-cv-06294-CJS Document1 Filed 05/06/20 Page 6 of 36

wen 2 Feet oF eachcdther with Pood prepalreol

| by Fellow American prisionars who are amongst stafF
who do not wear Ywer mask as lao fully dep icteg|
boy ‘the State o& NY Govemer. sa

|_ (C) The prisioners anh LT were not issued
erecta face MASES howeyel WAS told Loe could only
Weal Slate issued handkerchief as a Facemcdé
which is mefFective loecause the hardkerchief fs toe
small to WWD Grou the Face. oF a prsionel bot was
nformed to make tt work which Lam unoble +o
loecause Shere has laeen no byt oF tron lag that
nas Shawn Me? haw te extend OW handkerchief
making it suttable to be worn asa Face Guard 16
octect me Hom Yhe COVED -1G whi le housed
acound others ad when © leave the dormitory -

(A) StofF memlers commute to work eve/y dary
Grom hier hemes tn cities and MS Near ly subborles
wih casesof COULd -!9 (20g 199 fom _ 10 - 2600
plus Case S
I (e) S4a.F4 Mmemlzer oO Ge only WEG LAO thier 5 mask.
tn the prensennce oe Supervisors Sonpletate Aisrequnidbo
he Govemor of NNS. executive order putting mB
chhe plastifF and other posones at cisk, J
(F) thas been teperted_a couple of sta fF
members wee placed Gn vert ileters because they had
icone in conmtaat wit the virus. When asked ghost
ese offices S and circum stances the genera

6 of
Case 6:20-cv-06294-CJS Document1 Filed 05/06/20 Page 7 of 36

Populeh ON Was completely iqnered.

1 (4) Koughly 20 prisicaelS wee Places a

| Guaromine A precaution hawever StaPP memloers
| leave and retocn to work withast loeline Screcped
they are only advised iF they “Feel WY eee cane
to work", As + loen reported, c. Person coulel
Lcontvact the virus and shaw:no SYMPTONS.,

WS. Docs Dept.of Correchons have encuatered
Inondireds of stefF members who ere \afected }-
Piericon prisons, Orleans Com. Fac. sta fF mombers
Lace Not being screened while evitering the work alace.
“This Hareat cf itefaralale harm, a crowded derm
setting, and A Cyovwled prison thar has no alos lity
TO quaranting the | arge. number of prisones exposeol
to other prisoners tho would evertua lly comract the
Mirus (CovDs 1G) Fiom_a StafP member, As + has
loeen Ceforted by, Mack Delargomaster one officer
Grom Orleans ConecHonal Facility Was hesprte! ized
aad placed Gcn aA vettalater as iT was descnbead

lth_an_actcle.

4 National, Sete and political solodivision leaders
sho have ondee&, social distancing as the cn ly WAY
to Slow the spread of COVID-|A 46 Flatten the
come and substantively avoid CovIp-!9 the iaala lity
do Pr actice Social dis NCIC Ma medium SEC of ty
! prisons make hronspactacton s of COUD)-19 Mol€

4 of 4
Case 6:20-cv-06294-CJS Document1 Filed 05/06/20 Page 8 of 36

 

 

Likely putting 1 LT the plantff and other prisoners

 

oN piade of contracting he ViCUS,

 

 

fj. = the plain Ff hove seed |% ootct 17 eal

 

For < convicted of rans laudater “the Ee deg ree

 

wd
and is expecting to be released ae mM cand tioned |

 

| Pe es Ug
celease date which is in December 2907 |. ee ay sale

 

he plain File this | emerg evc> motion For release”

 

From DOCcs custody and request plaintiff PLIsoA

 

sentence be recluced to ime served and his Superyised

 

 

released term of Five years to he commenced -
Imm edicctke ly.

 

 

 

Memorandum of Law

 

ic. TL 4 hie plain HFt Eric Ferec + CBbIr% is an

 

American oyer the age of {1% eats of age , O

 

minority and compet ent to duly assert lis US.

 

const totiona | ainmanteee exactly access +6 substaative

 

due plocess nnd Exeadow Eran Crud) aad unde

 

Punichmort ae ie and 14™ amendments.

 

 

L the Olaintitt i isin New Tork State custedy

 

lecue Twas Convicted and sentenced +6 Serve

 

 

bes Yeats ta the department of cortectons. for
slaudate rt in Me 2° Aeovee wit gO months ond

 

mo aleate release date “de cla Owed

 

 

 

% ot IU
Case 6:20-cv-06294-CJS Document1 Filed 05/06/20 Page 9 of 36

 

 

F; duciary chelot by ones operat ing order competedt

 

Cath of oft ice +o pal the OS. Consttut. ND ana

 

Pi Walls in foxct olo not form a Barter Sepefating

 

hin Crom his conshtutbonal guarantees.” WG ee V,

 

Me DONNELL I4_5 Ct 9963, 9473 (There is no iton

 

curtain Aaah betwee) the Can et G.d_Prisons

 

ta this country )

 

 

(8. LT the plant et Aeclares Since Wis COULD -

 

an demic his Cuclent Prison condition Nave oe ae

 

Counttel- constitutora| and Con Tan to State anol

 

 

Vationa| Pre - (equi sites | (A " declacing" ex! Gener
cic Sim suees * plas 46 this court ee emergency

 

doctrine to deliver me from these deleterious pandiiens.

 

 

IA. T he Vlain HEE at this Hme duly invokes the

 

E marqencs doetery io Seeking rescue and Full rer Invokes

 

98 USsch 22941 (¢ c)(3) ich provides " The wrt of

 

Helveas Cor pus shal nat extend to ¢ & prisoner inilZss...

 

The] i iS IA custody | ian Viglgtion of Hie consttuhan of

 

laws of treashes oe the United States .

 

 

90. 0, the plait ff declares the second circum has

 

Cong. interpreted (section) JOU appluiag to challenge s SO...

 

prison condition ) Thompon V7. Chainck’ 50S EF "24

 

205, 901 | 2nd cic |! ' there fore _ heed for FEDERAL

 

Sut. ROCESS " and the Compete: it Surisdicton Cc lary

 

 

 

A of
Case 6:20-cv-06294-CJS Document1 Filed 05/06/20 Page 10 of 36

 

 

exists to rescue the plaiwhtF from sodden Mistant

 

ik
peri! which at this Hme equals cruel and UALaUBA

 

punishment

 

 

ol. "the plain ht | BS currently house | WA mediom

 

is [_prison where sacial co is tonping iS wholly

 

unavailable is more likely to contract Covi -{G to

 

— :
the oi ar Where perfunctory continued Confinement

 

weiclited GOGin ot Hie facet Hatt mg release date is

 

a
Under two 26S violates mJ quam teed access to

 

Casank V. Decke, Nb GO-CY - 2518 (At) 9070 WL

 

lW4\505 ar S (SDNY) (The csk Gf contract ing

 

COUDD - IF ig tightly arse tnendh Spaces, especially’ jails

 

and prisons iS fou “exceedingly obvious )

 

 

d¢. 1 the (lato FF declares this because nao am

 

a yrds wall etl arave risk of contracting a clear |y

 

GO. clearly liFe theedtening and life taking Ai deage

 

with myse\t being amencrst She, mat vulneciaie due. to

 

Mn compr' erised respicatory System This risky

 

randed Con er) plays = parrice lo Pul Pose? - as

 

completed mJ mondoctors oroace, ms anda ann Now)

 

just L JaiHing “for Me clate & be released to come

 

around alr sea log iN December JGOF-|., Continue t/

 

 

ane) confinement in prison for the next dO months
AMGKC ast GC large Gl lasek | a Yoplaticn that Social

 

UJ
distancing | iS impossible constantly puts me on the

 

 

 

lO ef IG
Case 6:20-cv-06294-CJS Document1 Filed 05/06/20 Page 11 of 36

 

Verge of WV highly transmittalle disease and

 

dedares uit vigor Vict re is Now Facing irepacalole

 

lhacm.

 

 

o> . L the plain FF de clares sulostantve dve PLoces 5

 

Violations and ts best understood as an amalgam of

 

Hhiese two Wecries

 

a) caconstituticnal coadions of con Fine ment |

 

aad 9) deliberate indifference to serious medical

 

n2edS ;

 

 

Bott, Hecrizs derive From the same substantPication ?

 

When the stoke takes q person into custody anc holds

 

[
Hem Here against his will the const tution In pose $

 

 

J
Upon iT @ Coftesponding duty to assume Some responsi ilo
for his sarer4 naval genere! “alt being. - _ the roctiona.|

 

(ac + VAs Yrinciple | IS simple enough ata Hie STATE

 

lou ae Foaglioe evelcls 12 ae ts foul (2S trains aN

 

ba dliiluee liberty Hat cig rerders him Unable to Cast

 

Cir himsel¥ and at Ye some time fails de prov ie For

 

nim his Wasic human reeds - (tod, clothing , shelter,

 

medical care, and reasonalole safer. ct Hana passes She

 

sulostant ive le ts on a state heli, cet log Me

 

 

_ AvrenkmeAt Hellings VMS Kinney, yer US OS, SF

 

oY 1 the plara tiff decleyes Wot NOCCS officals are

 

aunre 0 COVES ~- 14's gandemic ond there atemots

 

7 { «
(eq vod less of whet Fa'sin Wey are ta New no effective

 

way to prdtect me he flawtit From potertriall J

 

 

 

of | (|
Case 6:20-cv-06294-CJS Document1 Filed 05/06/20 Page 12 of 36

 

 

fetal |_epidemics. Again ortson Aficals are obligated

 

i Ty
to Auge" Reasonall¥ care. |

 

 

oD. + the Plounts ce debloves with Vigal Hot " Keason

 

care and ' ‘mitigation’ olgligdhons Cve not satis Ceol

 

lou (mofel4 dossier a lwcket of ucteron a Y alarmeol

 

laze house Cice Se oy placing handkerchief CNA

 

lroke n eq.

 

 

 

Xo, eo. Presidett Donald “tr UM) ond No SS Covel Not

 

Andreu Cugmo particularly stated uneguincal under
the force of eyectt ive, lou that " 1 ees 1A public ;

 

individuals most practice Soca | distancing of ot least

 

ix feet fom oy ets this +6 avoid een tvactine

 

CoULp -19 While 1 am ectting communal win

 

a feet } LV Commun | setting as s well as sleeping and

 

wing | La_open air loarrack - Style dorms comple Yely

 

1 oleton of safe social distancing mioandote

 

(requisites Sleeping less Han Six feet om ong another

 

and Crrced +0 2 “ne Same sinks toilets, ard shoue/s

 

wit $3 other prisoners. Léave me the plainatf ot _

 

ji {« ' ! { d ¢ ;
Hae whim of COVLD- 1G ecausg sacial Aistanciag_'s

 

evactly Yn 25, si\lde under Ynese Coditions, The close

 

quartering urolole to mainoun O Si toot distance Cor

 

otters. He Sang, and touching alo} ects osd loy a

 

nincnor. teetiows Aispag is likely bes Splead placing L,

 

Hie plain Pf at actual risk

 

 

 

it of IY
Case 6:20-cv-06294-CJS Document1 Filed 05/06/20 Page 13 of 36

 

 

41. Theretore, TL the Ploun thE detlares m4 heal

 

fe, Hie uss SIN2SS | obligaten ot He Golemmet +o

 

oroyide " eff ecfiye ' necclvce) care bol im. Brown Me

 

 

Plata 563 US UID, 508-504, Farmer Vi brenman ,

ee

 

Sil US $95 339-32, Estelle V. Gamble 434 US 9"

 

lod

 

 

aie the vlan tft declares with alfeady conkirmed

 

cases vn DOCS vt tc netoble that COVID-19 has

 

 

and of wiv peach is iastant faci (itu. lacing him ‘a
' WJ _ a (
“AKON L Aanaer standing alone becayse of his Tantinemert

 

Metling Vv. Mkinny S09 US 95,329] a remedy for

 

+
unsade. condi Hens need fot ouuait e Hag ic esa ae

 

 

 

Relief Requested

 

oA tl the Plan thtF declare with v 1Gol aosent

 

immed. ate ratiek peca.wse A face Aire Consequence s

 

or irepatalsle harm due do my unastalyle (25 iccttery

 

systen v\.

 

 

30. L ae, plan FF submit + ard Fle Hy is eMieraents

 

mono & release Com custody (edciwg senitence To

 

sing <ofled and have lis supelvisedl raleneae term of

 

c UY eal’S loge commenced imm ediattely due to the nationa |

 

ew -e(gency and wor ldes.de pandemic caused by the.

 

Fai’ ae G4.

 

 

 

1% of I4
Case 6:20-cv-06294-CJS Document 1

Se fore
this © day of

} 20

IY of IU

Filed 05/06/20 Page 14 of 36

Mr. Eril Pe #ose uz
Orleans Correctonal Facili
Gaines Basin k

\

ork 144 )I-

IG

{aad

ini

 
Case 6:20-cv-06294-CJS Document 1 Filed 05/06/20 Page 15 of 36

EXHIBIT A
Case 6:20-cv-06294-CJS Document1 Filed 05/06/20 Page 16 of 36

Declaring a National Emergency Concerning the Novel Coronavirus..., 85 FR 15337

Pres. Proc. No. 999485 FR 153372020 WL 1272563(Pres.)
Proclamation 9994

Declaring a National Emergency Concerning the Novel Coronavirus Disease (COVID-19) Outbreak

March 13, 2020

*15337 By the President of the United States of America

A Proclamation

In December 2019, a novel (new) coronavirus known as SARS-CoV-2 (“the virus”) was first detected in Wuhan, Hubei Province,
People's Republic of China, causing outbreaks of the coronavirus disease COVID-19 that has now spread globally. The Secretary
of Health and Human Services (HHS) declared a public health emergency on January 31, 2020, under section 319 of the Public
Health Service Act (42 U.S.C. 247d), in response to COVID-19. I have taken sweeping action to control the spread of the
virus in the United States, including by suspending entry of foreign nationals seeking entry who had been physically present
within the prior 14 days in certain jurisdictions where COVID-19 outbreaks have occurred, including the People's Republic of
China, the Islamic Republic of Iran, and the Schengen Area of Europe. The Federal Government, along with State and local
governments, has taken preventive and proactive measures to slow the spread of the virus and treat those affected, including
by instituting Federal quarantines for individuals evacuated from foreign nations, issuing a declaration pursuant to section
319F-3 of the Public Health Service Act (42 U.S.C. 247d-6d), and releasing policies to accelerate the acquisition of personal
protective equipment and streamline bringing new diagnostic capabilities to laboratories. On March 11, 2020, the World Health
Organization announced that the COVID-19 outbreak can be characterized as a pandemic, as the rates of infection continue to
rise in many locations around the world and across the United States.

The spread of COVID-19 within our Nation's communities threatens to strain our Nation's healthcare systems. As of March 12,
2020, 1,645 people from 47 States have been infected with the virus that causes COVID-19. It is incumbent on hospitals and
medical facilities throughout the country to assess their preparedness posture and be prepared to surge capacity and capability.
Additional measures, however, are needed to successfully contain and combat the virus in the United States.

NOW, THEREFORE, I, DONALD J. TRUMP, President of the United States, by the authority vested in me by the Constitution
and the laws of the United States of America, including sections 201 and 301 of the National Emergencies Act (50 U.S.C. 1601
et seq.) and consistent with section 1135 of the Social Security Act (SSA), as amended (42 U.S.C. 1320b-5), do hereby find
and proclaim that the COVID-19 outbreak in the United States constitutes a national emergency, beginning March 1, 2020.
Pursuant to this declaration, I direct as follows:

Section 1. Emergency Authority. The Secretary of HHS may exercise the authority under section 1135 of the SSA to temporarily
waive or modify certain requirements of the Medicare, Medicaid, and State Children's Health Insurance programs and of the
Health Insurance Portability and Accountability Act Privacy Rule throughout the duration of the public health emergency
declared in response to the COVID-19 outbreak. *15338

Sec. 2. Certification and Notice. In exercising this authority, the Secretary of HHS shall provide certification and advance written
notice to the Congress as required by section 1135(d) of the SSA (42 U.S.C. 1320b-5(d)).

Sec. 3. General Provisions. (a) Nothing in this proclamation shall be construed to impair or otherwise affect:
(i) the authority granted by law to an executive department or agency, or the head thereof; or

(ii) the functions of the Director of the Office of Management and Budget relating to budgetary, administrative, or legislative
proposals.
Case 6:20-cv-06294-CJS Document1 Filed 05/06/20 Page 17 of 36

EXHIBIT B
Case 6:20-cv-06294-CJS Document 1 Filed 05/06/20 Page 18 of 36
2020 Sess. Law News of N.Y. Exec. Order 202 (McKINNEY'S), 2020 Sess. Law News...

2020 Sess. Law News of N.Y. Exec. Order 202 (McKINNEY'S)

McKINNEY'S 2020 SESSION LAW NEWS OF NEW YORK
Executive Order No. 202

March 7, 2020

WHEREAS, on January 30, 2020, the World Health Organization designated the novel coronavirus, COVID-19, outbreak as
a Public Health Emergency of International Concern;

WHEREAS, on January 31, 2020, United States Health and Human Services Secretary Alex M. Azar II declared a public health
emergency for the entire United States to aid the nation's healthcare community in responding to COVID-19;

WHEREAS, both travel-related cases and community contact transmission of COVID-19 have been documented in New York
State and more are expected to continue; and

WHEREAS, New York State is addressing the threat that COVID-19 poses to the health and welfare of its residents and visitors.

NOW, THEREFORE, I, Andrew M. Cuomo, Governor of the State of New York, by virtue of the authority vested in me by
the Constitution and the Laws of the State of New York, hereby find, pursuant to Section 28 of Article 2-B of the Executive
Law, that a disaster is impending in New York State, for which the affected local governments are unable to respond adequately,
and I do hereby declare a State disaster emergency for the entire State of New York. This Executive Order shall be in effect
until September 7, 2020; and

IN ADDITION, this declaration satisfies the requirements of 49 C.F.R. 390.23(a)(1)(A), which provides relief from Parts 390
through 399 of the Federal Motor Carrier Safety Regulations (FM CSR). Such relief from the FM CSR is necessary to ensure
that crews are available as needed.

FURTHER, pursuant to Section 29 of Article 2-B of the Executive Law, I direct the implementation of the State Comprehensive
Emergency Management Plan and authorize all necessary State agencies to take appropriate action to assist local governments
and individuals in containing, preparing for, responding to and recovering from this state disaster emergency, to protect state
and local property, and to provide such other assistance as is necessary to protect public health, welfare, and safety.

IN ADDITION, by virtue of the authority vested in me by Section 29-a of Article 2-B of the Executive Law to temporarily
suspend or modify any statute, local law, ordinance, order, rule, or regulation, or parts thereof, of any agency during a State
disaster emergency, if compliance with such statute, local law, ordinance, order, rule, or regulation would prevent, hinder, or
delay action necessary to cope with the disaster emergency or if necessary to assist or aid in coping with such disaster, I hereby
temporarily suspend or modify, for the period from the date of this Executive Order through April 6, 2020 the following:

FURTHER, pursuant to Section 29 of Article 2-B of the Executive Law, I direct the implementation of the State Comprehensive
Emergency Management Plan and authorize all necessary State agencies to take appropriate action to assist local governments
and individuals in containing, preparing for, responding to and recovering from this state disaster emergency, to protect state
and local property, and to provide such other assistance as is necessary to protect public health, welfare, and safety.

IN ADDITION, by virtue of the authority vested in me by Section 29-a of Article 2-B of the Executive Law to temporarily
suspend or modify any statute, local law, ordinance, order, rule, or regulation, or parts thereof, of any agency during a State
disaster emergency, if compliance with such statute, local law, ordinance, order, rule, or regulation would prevent, hinder, or
delay action necessary to cope with the disaster emergency or if necessary to assist or aid in coping with such disaster, J hereby
temporarily suspend or modify, for the period from the date of this Executive Order through April 6, 2020 the following:

ee oe i } s. No clain righ (8. Gavernment Works.
Case 6:20-cv-06294-CJS Document1 Filed 05/06/20 Page 19 of 36
2020 Sess. Law News of N.Y. Exec. Order 202 (McKINNEY'S), 2020 Sess. Law News...

Section 405 of Title 10 of the NYCRR, to the extent necessary to maintain the public health with respect to treatment or
containment of individuals with or suspected to have COVID-19;

Subdivision d and u of section 800.3 of Title 10 of the NYCRR, to the extent necessary to permit emergency medical service
personnel to provide community paramedicine, transportation to destinations other than hospitals or health care facilities,
telemedicine to facilitate treatment of patients in place, and such other services as may be approved by the Commissioner of
Health;telemental health services, including the requirements for in-person initial assessment prior to the delivery of telemental
health services, limitations on who can deliver telemental health services, requirements for who must be present while telemental
health services are delivered, and a recipient's right to refuse health services;

Paragraph 3 of subdivision f of section 505.14 of Title 18 of the NYCRR, to the extent necessary to permit nursing supervision
visits for personal care services provided to individuals affected by the disaster emergency be made as soon as practicable;

Sections 8602 and 8603 of the Education Law, and section 58-1.5 of Title 10 of the NYCRR, to the extent necessary to permit
individuals who meet the federal requirements for high complexity testing to perform testing for the detection of SARS-CoV-2
in specimens collected from individuals suspected of suffering from a COVID-19 infection;

Subdivision 4 of section 6909 of the Public Health Law, subdivision 6 of section 6527 of the Education Law, and section 64.7 of
Title 8 of the NYCRR, to the extent necessary to permit physicians and certified nurse practitioners to issue a non-patient specific
regimen to nurses or any such other persons authorized by law or by this executive order to collect throat or nasopharyngeal
swab specimens from individuals suspected of suffering from a COVID-19 infection, for purposes of testing, or to perform such
other tasks as may be necessary to provide care for individuals diagnosed or suspected of suffering from a COVID-19 infection;

Section 596 of Title 14 of the NYCRR to the extent necessary to allow for rapid approval of the use of the telemental
health services, including the requirements for in-person initial assessment prior to the delivery of telemental health services,
limitations on who can deliver telemental health services, requirements for who must be present while telemental health services
are delivered, and a recipient's right to refuse telemental health services;

Section 409-i of the Education Law, section 163-b of the State Finance Law with associated OGS guidance, and Executive
Order No. 2 are suspended to the extent necessary to allow elementary and secondary schools to procure and use cleaning
and maintenance products in schools; and sections 103 and 104-b of the General Municipal Law are suspended to the extent
necessary to allow schools to do so without the usual advertising for bids and offers and compliance with existing procurement
policies and procedures;

Article 7 of the Public Officers Law, section 41 of the General Construction Law, and section 3002 of the Public Health Law,
to the extent necessary to permit the Public Health and Health Planning Council and the State Emergency Medical Services
Council to meet and take such actions as authorized by law, as may be necessary to respond to the COVID-19 outbreak, without
meeting quorum requirements or permitting the public in-person access to meetings, provided that any such meetings must be
webcast and means for effective public comment must be made available; and

FURTHER, I hereby temporarily modify, for the period from the date of this Executive Order through April 6, 2020, the
following laws:

Section 24 of the Executive Law; Sections 104 and 346 of the Highway Law, Sections 1602, 1630, 1640, 1650, and 1660 of the
Vehicle and Traffic Law; Section 14(16) of the Transportation Law; Sections 6-602 and 17-1706 of the Village Law; Section
20(32) of the General City Law; Section 91 of Second Class Cities Law; Section 19-107(ii) of the New York City Administrative
Code; and Section 107.1 of Title 21 of the New York Codes, Rules and Regulations, to the extent necessary to provide the
Governor with the authority to regulate traffic and the movement of vehicles on roads, highways, and streets.

(L.S.) GIVEN under my hand and the Privy Seal of the State in the City of Albany this seventh day of March in the year two
thousand twenty.
Case 6:20-cv-06294-CJS Document 1 Filed 05/06/20 Page 20 of 36.

 

 

AFFIDAVIT OF SERVICE
STATE OF NEW YORK _ )
COUNTY OF ORLEANS _ )
I, Eric Re fe , being duly sworn, deposes and says:

© Ok «
That I am the Dia. nh in the within action, and I reside at Orleans Correctional
Facility, 3531 Gaines Basin Road, Albion, New York 14411-9199.

That on the oC day Ror | , 2000, I served

The U.S. pishict court O ares weet of Habtas Corpus
36 USCA PAH

 

by placing it into a mailbox located at the above-named Facility, which is under the direct care and
custody of Orleans Correctional Facility, addressed to the below named at the address(es) within the
State of New York respectfully designated by them for the purpose as follows:

TO:_U.S. Dietrick Court TO:
Loc Stare St.
Roclhester WM IM@ IY

 

 

 

 

TO: TO:

 

 

 

 

 

 

 

 

oT
Zp ia

Pro Se
Orleans Correctional Facility
3531 Gaines Basin road
Albion, New York 14411-9199

 

 

Sworn to before me this

30 Day of Aor \ , 2002 3

 

Cc

NOTARY PUBLIC ~ ONG,
Case 6:20-cv-06294-CJS Document1 Filed 05/06/20 Page 21 of 36

 

 

 

LN THE UNITED STATES DISTRICT Cougt

 

i We WIPSICEN) PoSIe Cl OF ew socK

 

 

 

 

 

Eric Perez Civ. Aet NO
Plant FF AFEIDAVIT IN UTEV OF
EMERGENCY OfDce TO SHOW
CAUSE i PRELTM WARM

 

 

TOIUONCTION Arb

 

Tee Poe Ad RESTEATIING

 

ORDEK

 

VJ

 

Covetnor Andie. Cuomo

 

DXCS Comissioner -Amtiond Annucc

 

ORLEANS Super intepdent - an (re Wolcott

 

 

(OrErcAL_CApA TTY) Defendants

 

LN) BEYDDAUTT OF ERTC PECET.

 

 

a frat Yerer beng duly sunin acconhiag +o the

 

iia de pase and Sub that T am the ul (ante on

 

Ne cloole entitled pesceed ing.

 

4 Plaiatifl an Amefican in Oren with a

 

under ling cespiretery disease ve: Ags Dit EA

 

Emeraency Notion fy, {reliminary = =A} \uACHO” and “A

 

J
Hem pora.c\) cesta no, order as & class acton wth
})

 

 

 
Case 6:20-cv-06294-CJS Document1 Filed 05/06/20 Page 22 of 36

lones Simi lary situated |

| PRELIMINARY STATEMENT
| Cour - 14 Pandemic
| Cova - 19 has caused O gloloa! pandemic ona public
neal emer gency according to the WhorldA Health
|Craganizethon, as_of the ofterncn of April 10,3020
here were over |.S million confirmed cases of COuLbd~/9
worldwide with wellover FO" confirmed deaths across
‘4 1% coonmes, areas and tecrtocies impacted. Accardine
_____ Ho reports as of April IC, 2020 the US. talli eS tacodé
> at least YooK plus canficmed cases of COUR - 9 ACLoss
___levery stele, Washington BC. and 4 OS. territories
Woh over POK tn some stotes mncludtiag New York
whom nave died from the virus.
cE these components present unig ve challenges. for contra]
£ lof COUTD - 14 transmissions Gmungst ones tn fiison, On
(March 7-13 90390, State and “edetal top eyectutives
[NECLECED a State of Emergency forall New York
; | State avd Notion - wide related Coutb-] cases
kit 8 Deneld Tum p US. Plesident_] and [Exioit B
| Prdrenw Cuomo, NYS. Governor] with aes in NS.
a. hupuaca 4o $ | 000 imgased Coc vieletion of State and
Pe lKedera| Socia| bistandag mandates,

 

PLAT are FACTUAL CoNFINEMENT.

>
Case 6:20-cv-06294-CJS Document1 Filed 05/06/20 Page 23 of 36

| Eric D2 cot aL Ge medium security prison pence bacr ack

i\; Ke dorm setting sleepire Quoc ters Communal s leeping loss -
how C ve Feet From one ongther, Same sh] double bunted .
Open ajc sett ng whalhy unalule +p social distance, made to
dine communal ly Within o Feet of each other Win toad

| Oiepore A bey cher Americen PXsoners, Entertainment
Ieee ‘A Common afeas Within nches , sharing sinks,
soclets | and shawers . Much of Space ig So cramped _
thet Olan yar and ones similarly stucted are physical.
lunodle 40 social distance to be sae from Me pisk of |
Con ta. 107 PlanhFF is whl ly unoe to Saial distance

Sobesatet and with a respiratory disease béing
lamengst Hhe most vwlncable when H+ comes to the untredtalal
| disease COVDD- 19 is more at risk ‘to be Facing a deat _
| sentence if the disease is cottocted. laiahee has _
9G mopths to earliest release date while a vacne for
||COVED- (A fs unlikely ty pe available for [9-15 months,
of contracted, plain, who cuftels from Asthma |
las well as lungs thet were compared +o a SO Y eat ald
. | lurgs ele Jie plan Fr is gO yeas voulter thon
hat | accore 10g Yo a cespiratory | lung assessmolt—
Maat was condicted 1 Gor at Ene County Medica
_ Center, he con suffer | creparalole harm of even Agath.
Oh le start Wee ordered +6 iWeot face mask S ‘they Cle not
wear! ag Hier masks at all and.ca lu wearing tem in the
ore sence of Super viso(s. . DOCKS have encuatered hondreds —
Lok staff who ave affected and Prvorican Prisonels vuhem
%
Case 6:20-cv-06294-CJS Document1 Filed 05/06/20 Page 24 of 36

Wave died. This threat oFirr 2paralle hacm , & Crowded
dorm setting, and a clowded over all prison thet has no
laloility to Qua ante the lage Number of Prisoness expose o|
ito other prisoner s who eventually Show SYMPTOMS.
hile Natton al, State and QMeical Solodivison leaders

whom have order ed Sacial distancing as the only Wax
9 =

‘to slow Hie Splea dA of COVED - A he inal lity +

practice sacial distancing mM Medium Security prisons

Moses Trans portahen of Hie hgaly tronsmiteble Auvease
Cover - 14 more likely, No one 15 bein Individually
lscceened - All Deccs Preoams are Shut down leaving
imediom Secont/ Prischets constat ly Con. (egaring OU
hours per Aas, and lading al| programs ore tn ect Chesed .
lawhFt having served most of his prisen Tel | Completion

lor mandttory programs, aad suffering fram o fespirctory
Misease his current cisky Confinement is serviag ne
legitimate purpose

MEMORANSUM OF LAw/

PlamtiFe Enc Reve. an banerican born crtizen over
ithe age ot 1% Yeats Aage, &minaity CAA Competent

[sto duly assert his OS Constitutional guarantees

lexoct access to SUBSTANTUC DUE PLOCESS and

laid | Freedom tom ccvoeland Unusvol purishmestt ,

l Relator al Ponetican ler f) Coe rently tn Posed sufteding
irom Cy (250! Cory Aisecse during the Courh- | |
q :
Case 6:20-cv-06294-CJS Document1 Filed 05/06/20 Page 25 of 36

C

LOGndemic With mayor ty of prison erm served
ILDy CLACES he is oned a CF duciaty Aelat by ONES —
lopera® Ng under com petest Oath ct office to uphold
Hhe OS constyution and prison walls n fact donot
otra a loartiel seperadiing him from his Gasttutien a
guareuttees WOLFF v. MS Domell, 744 S.Ct 163,
13 (Thee is ne twen curtain drawn loétneen the
_licon stituhion and ppsons this COUT ) ae |
1B. Relastor declares with vigor Wert sence His COBDS-19
pandemic his curteAt Ppison conditions hove become
| Courter - constHetiona! and cottary to state and
INatonal Pre-r equisites in DNECLATRING egingeATt
IStocte_ of EmerGercres [Exivit A | and dug to these
|exitngert circumstances he prays to this court under
(Emeraency Dectring to deliver him From these deletecicn.
cand Hons

io Relator ar His time duly invokes the EMERGENCY
DOCTRINE seeking rescue and Forthes invokes °
|3o3 UcCA 8 ya) (2) (3) which provides "The bret
lof Haloeas Cor pus shall nat extend bo & pr isonel unless.
he | iS in custody ta viglahan of He Constitution of
Laws o¢ Treaties of the United Sates”

10. Relettor declares the Second ciccurt has Clena ten
| Secon] YOY as apply ing t0 challenges To. pnsen
condittons, ) Thome son V. Cho\aski, Sas F.3d 3B, 904

5
Case 6:20-cv-06294-CJS Document 1 Filed 05/06/20 Page 26 of 36

Land Cic] THEREFORE need for FEDERAL Sue PALCESS
land the competent Durisdicton clearly exists + rescue
Mthe celetor Fem sudden tastoat per: P dads at his
Mime equals crue land Uunvsval purishnent.

HEL. elotor currently hosed th mediom Security prs
iwhere SCCIAL DISTANCING js wholly newoilable
lis more likely to coatract COW) - 19 to Me ovat Lnnere
II er Foactor. Cominved cont ine Mat weidy ed agcuast The.
ck thax his fe lease date 1S next Year while he js _
[suffering From a fespwitey ‘illness dor ng ‘the Cov -19
ipondemic which attacks th ¢ respilatory system violette.
inis crorenteod acess to SUBSTANIVE DOE PRocELs under
Federal and State const ihtios. 3
| Basank V. Decker, NO. 20- CV - 9518 (me). 2020 ee
husiso3 ak 5 (spyy) meses
| (the risk of controch ong. Cort racting COVE) - (G-tn
Highly confined spaces especially jails and prisons is
Nou exzcedinaly ClovioS_

No. Ro lector declares ris hecause he NOW Facing
_jundoughteA Cyrowe ink ot contracting alone Vecaus? dh his _

\confinemert. Zn this evert boccs hes closed all picoram
_| leaving persons on the housing unit fojemer unalole +o

[social distance 94-7 and with no prog rons of movement

Lig tually everything is closed in BOCES, The reletor

tat Less hand moras , sufteping from Gs (espirctory

6
Case 6:20-cv-06294-CJS Document1 Filed 05/06/20 Page 27 of 36

Ais ease this risky continued confine met plows 160
—_lPacicular purpose.

UB. Relator ath Wis time is on the Verge of inevideble
Wee taking disease and declares ane Vigor thet he is
“Now facing ite pol ale berm .

4. Reletor declares SOLSTANINE Dol PROCESS viclatiors
cand is best understood OP? GN amalgam of Wese
two theses.
(a) Onconstitubtional conditions of confinement * ano
(bo) Deliberate Dndifference ty seficus medical needs

| Botta Ureories derive frome same solostant fication ;
(Cohen the stete takes @ person to custody and _helds
them there aacinst his wil| , the Consht}oon imposes
upon i+ a _comesponding duty to assume Some fespoastoil ty
for is safety and gene so.| loewg the rchona | for
his principle js Simple énougln when the stete ly ,
LafPicmatve exercise of +5 powor festyans an iNdwideol

| lloerty Hast it renders him uneble +o care for himself
land of the sametime fails to provide for him his
lpasic human needs - EQ teed, clotiing , shelder Medical
care, and Yeasonalole satety it + (ANGLE Sies the
sobstantve limits on a state action set bx) the
lor Arnerdmeat ) Hellings Vv. Me Kimey , S@1_US 95, 3d

4
Case 6:20-cv-06294-CJS Document1 Filed 05/06/20 Page 28 of 36

‘AS. Relator declares thett i+ js. uadouted thet boccs
lothicals are AWale of COVDD =e) 5 Pnclemic aad
Maier attempts (equad less cf whet faith thes ae in
Ihave no effective wau to Orotect te relator Hom

(pote alle foetal epidemics. Poa Prison officals are
obligated to tne-2 ICCASONABLE CARE

IG Releter declars with Vigor that REASONABLE CAKE
land “Mitigction” obligations are not satis ied bJ
| orelu tossing a. bucket of wats cA a 2 Floor alarm
olaze house Gee or by placiag a banlaid on a Compound
ites bone , aclore |

ly Relstr declares his heath is the lousiness of tre

gavecm ort whom ncacceyated him. Tnded i+ is
axiomatic thet the Onrted State Gastitetion £ eguires
the goverment to provide EFFECTIVE Medica\ Core
Hor bien. Brown y. Plata _, 56% us 4273 508 - $04 |
Yacmet V. Greenman, 5! US $25 833-33 E stelle v.

Ws. US. resided? Doaald Tr ump ard New orle state
male Governor Andee Cuomg Past cvlor state un eq inca |
under Me force of Execttive Law thot © When
tf Poli individuals Must. Orack CL social Aistanc ag of
lax least six - feet From others “his to avoid camtract ing
ICoyIdb- 19. Wile Colatof continues to ect communaly
b
Case 6:20-cv-06294-CJS Document1 Filed 05/06/20 Page 29 of 36

luorthin 3 feet In Communa\ settineg, Sleeping ana
wing 2a ofen ait Baciock - style a completely IA
Ie laste ot safe Socia!| As teacing mandated fequi sites
Sleeping less than six Peet from one ancther forced 4o_
luse The same sinks toilets and showers with CO
peogle or) nousiag unit, leavin (eldtor Wholly c&t the
Luin of COVTI -19 becaust Sea distancing and

I shying owes Fran communal areas and collective vse
is exactly im possille at Vhis dime. The close quatterng ,
lunable to malaain a. six foot distence From cthess, Saring
lor touching gbjects used by others, intecticus diseases
fect aL? Transmitted Nae bor Hhese VEGSON S the risk
of spreat is gceat makeing) COVED-195 easier Yo contract.

Ha. Relettor declares with alveady conPirmed cases 1) _

“DoccS fs in evitable Wie Covib -4 has feached

his nstavtt Fac lity placing him m grove danger standin
7 : ee :

aleve because of his confinement. a

| Helling V. MeXinney, SOF US OS 32 (A remedy for

C Doe aw ta cary
unsafe conditions need Mot quwait a Hagic event |

(30. Relator declares with vigor close immediate
celer . He faces dire Cons equences of iveparable
ithaca, espically te his unstable lung condone Uhich
Tinclude acthina which Wweials aga ot NO SHIELD against
| Cour - IS lis yaconstituriona | Confinement tS nol on Wy
[hialu iolatile but alsg Pecfunclor4
Y
Case 6:20-cv-06294-CJS Document1 Filed 05/06/20 Page 30 of 36

fetter KE QuUESTED

| IMMESTATE RELEASE Aub TRANSFERRING ‘to
LNEWYOLES ALREADY EXISTING PosT KELEASE
| SofERVISTAN) Also relator pfo OY For a substance
Una (ls form constyuchay

Zaz Latah

Eric Derrek, G LAROPLA PERSONA
O%-6-17G

Orleans Comrecticaal Fac.
3531 Gaes Kasin Ral .
Pboien, NM. M411 -9149

‘Swen Yo before
me His SO dau of

qr . HY =?
Agol 2096 sori
FQ soe -

aA ee

 
Case 6:20-cv-06294-CJS Document1 Filed 05/06/20 Page 31 of 36

EXHIBIT A
Case 6:20-cv-06294-CJS Document1 Filed 05/06/20 Page 32 of 36

Declaring a National Emergency Concerning the Novel Coronavirus..., 85 FR 15337

Pres. Proc. No. 999485 FR 153372020 WL 1272563(Pres.)}
Proclamation 9994

Declaring a National Emergency Concerning the Novel Coronavirus Disease (COVID-19) Outbreak

March 13, 2020

*15337 By the President of the United States of America

A Proclamation

In December 2019, a novel (new) coronavirus known as SARS-CoV-2 (“the virus”) was first detected in Wuhan, Hubei Province,
People's Republic of China, causing outbreaks of the coronavirus disease COVID-19 that has now spread globally. The Secretary
of Health and Human Services (HHS) declared a public health emergency on January 31, 2020, under section 319 of the Public
Health Service Act (42 U.S.C. 247d), in response to COVID-19. I have taken sweeping action to control the spread of the
virus in the United States, including by suspending entry of foreign nationals seeking entry who had been physically present
within the prior 14 days in certain jurisdictions where COVID-19 outbreaks have occurred, including the People's Republic of
China, the Islamic Republic of Iran, and the Schengen Area of Europe. The Federal Government, along with State and local
governments, has taken preventive and proactive measures to slow the spread of the virus and treat those affected, including
by instituting Federal quarantines for individuals evacuated from foreign nations, issuing a declaration pursuant to section
319F-3 of the Public Health Service Act (42 U.S.C. 247d-6d), and releasing policies to accelerate the acquisition of personal
protective equipment and streamline bringing new diagnostic capabilities to laboratories. On March 11, 2020, the World Health
Organization announced that the COVID-19 outbreak can be characterized as a pandemic, as the rates of infection continue to
rise in many locations around the world and across the United States.

The spread of COVID-19 within our Nation's communities threatens to strain our Nation's healthcare systems. As of March 12,
2020, 1,645 people from 47 States have been infected with the virus that causes COVID-19. It is incumbent on hospitals and
medical facilities throughout the country to assess their preparedness posture and be prepared to surge capacity and capability.
Additional measures, however, are needed to successfully contain and combat the virus in the United States.

NOW, THEREFORE, I, DONALD J. TRUMP, President of the United States, by the authority vested in me by the Constitution
and the laws of the United States of America, including sections 201 and 301 of the National Emergencies Act (50 U.S.C. 1601
et seq.) and consistent with section 1135 of the Social Security Act (SSA), as amended (42 U.S.C. 1320b-5), do hereby find
and proclaim that the COVID-19 outbreak in the United States constitutes a national emergency, beginning March 1, 2020.
Pursuant to this declaration, I direct as follows:

Section 1. Emergency Authority. The Secretary of HHS may exercise the authority under section 1135 of the SSA to temporarily
waive or modify certain requirements of the Medicare, Medicaid, and State Children's Health Insurance programs and of the
Health Insurance Portability and Accountability Act Privacy Rule throughout the duration of the public health emergency
declared in response to the COVID-19 outbreak. *15338

Sec. 2. Certification and Notice. In exercising this authority, the Secretary of HHS shall provide certification and advance written
notice to the Congress as required by section 1135(d) of the SSA (42 U.S.C. 1320b-5(d)).

Sec. 3. General Provisions. (a) Nothing in this proclamation shall be construed to impair or otherwise affect:
(i) the authority granted by law to an executive department or agency, or the head thereof; or

(ii) the functions of the Director of the Office of Management and Budget relating to budgetary, administrative, or legislative
proposals.

WESTLAW YT! lah to ondin ment Al 4
Case 6:20-cv-06294-CJS Document1 Filed 05/06/20 Page 33 of 36

EXHIBIT B
Case 6:20-cv-06294-CJS Document1 Filed 05/06/20 Page 34 of 36
2020 Sess. Law News of N.Y. Exec. Order 202 (McKINNEY'S), 2020 Sess. Law News...

2020 Sess. Law News of N.Y. Exec. Order 202 (McKINNEY'S)
McKINNEY'S 2020 SESSION LAW NEWS OF NEW YORK
Executive Order No. 202

March 7, 2020

WHEREAS, on January 30, 2020, the World Health Organization designated the novel coronavirus, COVID-19, outbreak as
a Public Health Emergency of International Concern;

WHEREAS, on January 31, 2020, United States Health and Human Services Secretary Alex M. Azar II declared a public health
emergency for the entire United States to aid the nation's healthcare community in responding to COVID-19;

WHEREAS, both travel-related cases and community contact transmission of COVID-19 have been documented in New York
State and more are expected to continue; and

WHEREAS, New York State is addressing the threat that COVID-19 poses to the health and welfare of its residents and visitors.

NOW, THEREFORE, I, Andrew M. Cuomo, Governor of the State of New York, by virtue of the authority vested in me by
the Constitution and the Laws of the State of New York, hereby find, pursuant to Section 28 of Article 2-B of the Executive
Law, that a disaster is impending in New York State, for which the affected local governments are unable to respond adequately,
and I do hereby declare a State disaster emergency for the entire State of New York. This Executive Order shall be in effect
until September 7, 2020; and

IN ADDITION, this declaration satisfies the requirements of 49 C.F.R. 390.23(a)(1)(A), which provides relief from Parts 390
through 399 of the Federal Motor Carrier Safety Regulations (FM CSR). Such relief from the FM CSR is necessary to ensure
that crews are available as needed.

FURTHER, pursuant to Section 29 of Article 2-B of the Executive Law, I direct the implementation of the State Comprehensive
Emergency Management Plan and authorize all necessary State agencies to take appropriate action to assist local governments
and individuals in containing, preparing for, responding to and recovering from this state disaster emergency, to protect state
and local property, and to provide such other assistance as is necessary to protect public health, welfare, and safety.

IN ADDITION, by virtue of the authority vested in me by Section 29-a of Article 2-B of the Executive Law to temporarily
suspend or modify any statute, local law, ordinance, order, rule, or regulation, or parts thereof, of any agency during a State
disaster emergency, if compliance with such statute, local law, ordinance, order, rule, or regulation would prevent, hinder, or
delay action necessary to cope with the disaster emergency or if necessary to assist or aid in coping with such disaster, I hereby
temporarily suspend or modify, for the period from the date of this Executive Order through April 6, 2020 the following:

FURTHER, pursuant to Section 29 of Article 2-B of the Executive Law, I direct the implementation of the State Comprehensive
Emergency Management Plan and authorize all necessary State agencies to take appropriate action to assist local governments
and individuals in containing, preparing for, responding to and recovering from this state disaster emergency, to protect state
and local property, and to provide such other assistance as is necessary to protect public health, welfare, and safety.

IN ADDITION, by virtue of the authority vested in me by Section 29-a of Article 2-B of the Executive Law to temporarily
suspend or modify any statute, local law, ordinance, order, rule, or regulation, or parts thereof, of any agency during a State
disaster emergency, if compliance with such statute, local law, ordinance, order, rule, or regulation would prevent, hinder, or
delay action necessary to cope with the disaster emergency or if necessary to assist or aid in coping with such disaster, I hereby
temporarily suspend or modify, for the period from the date of this Executive Order through April 6, 2020 the following:

WES 0 ters. N t« vernment Worl 1
Case 6:20-cv-06294-CJS Document1 Filed 05/06/20 Page 35 of 36

2020 Sess. Law News of N.Y. Exec. Order 202 (McKINNEY'S), 2020 Sess. Law News...

Section 405 of Title 10 of the NYCRR, to the extent necessary to maintain the public health with respect to treatment or
containment of individuals with or suspected to have COVID-19;

Subdivision d and u of section 800.3 of Title 10 of the NYCRR, to the extent necessary to permit emergency medical service
personnel to provide community paramedicine, transportation to destinations other than hospitals or health care facilities,
telemedicine to facilitate treatment of patients in place, and such other services as may be approved by the Commissioner of
Health;telemental health services, including the requirements for in-person initial assessment prior to the delivery of telemental
health services, limitations on who can deliver telemental health services, requirements for who must be present while telemental
health services are delivered, and a recipient's right to refuse health services;

Paragraph 3 of subdivision f of section 505.14 of Title 18 of the NYCRR, to the extent necessary to permit nursing supervision
visits for personal care services provided to individuals affected by the disaster emergency be made as soon as practicable;

Sections 8602 and 8603 of the Education Law, and section 58-1.5 of Title 10 of the NYCRR, to the extent necessary to permit
individuals who meet the federal requirements for high complexity testing to perform testing for the detection of SARS-CoV-2
in specimens collected from individuals suspected of suffering from a COVID-19 infection;

Subdivision 4 of section 6909 of the Public Health Law, subdivision 6 of section 6527 of the Education Law, and section 64.7 of
Title 8 of the NYCRR, to the extent necessary to permit physicians and certified nurse practitioners to issue a non-patient specific
regimen to nurses or any such other persons authorized by law or by this executive order to collect throat or nasopharyngeal
swab specimens from individuals suspected of suffering from a COVID-19 infection, for purposes of testing, or to perform such
other tasks as may be necessary to provide care for individuals diagnosed or suspected of suffering from a COVID-19 infection;

Section 596 of Title 14 of the NYCRR to the extent necessary to allow for rapid approval of the use of the telemental
health services, including the requirements for in-person initial assessment prior to the delivery of telemental health services,
limitations on who can deliver telemental health services, requirements for who must be present while telemental health services
are delivered, and a recipient's right to refuse telemental health services;

Section 409-i of the Education Law, section 163-b of the State Finance Law with associated OGS guidance, and Executive
Order No. 2 are suspended to the extent necessary to allow elementary and secondary schools to procure and use cleaning
and maintenance products in schools; and sections 103 and 104-b of the General Municipal Law are suspended to the extent
necessary to allow schools to do so without the usual advertising for bids and offers and compliance with existing procurement
policies and procedures;

Article 7 of the Public Officers Law, section 41 of the General Construction Law, and section 3002 of the Public Health Law,
to the extent necessary to permit the Public Health and Health Planning Council and the State Emergency Medical Services
Council to meet and take such actions as authorized by law, as may be necessary to respond to the COVID-19 outbreak, without
meeting quorum requirements or permitting the public in-person access to meetings, provided that any such meetings must be
webcast and means for effective public comment must be made available; and

FURTHER, I hereby temporarily modify, for the period from the date of this Executive Order through April 6, 2020, the
following laws:

Section 24 of the Executive Law; Sections 104 and 346 of the Highway Law, Sections 1602, 1630, 1640, 1650, and 1660 of the
Vehicle and Traffic Law; Section 14(16) of the Transportation Law; Sections 6-602 and 17-1706 of the Village Law; Section
20(32) of the General City Law; Section 91 of Second Class Cities Law; Section 19-107(ii) of the New York City Administrative
Code; and Section 107.1 of Title 21 of the New York Codes, Rules and Regulations, to the extent necessary to provide the
Governor with the authority to regulate traffic and the movement of vehicles on roads, highways, and streets.

(L.S.) GIVEN under my hand and the Privy Seal of the State in the City of Albany this seventh day of March in the year two
thousand twenty.

g ¢ * "f i ‘ i ; was
A f Ba WI t at “ 1 ¢ Pick: e nent ¥ =
OSPOSZL LILO
Lipyl diz

100 C00$

020Z/10/S0
LSO0d04N

 

 
